 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 The Board of Trustees, in their capacities as             Case No.: 2:16-cv-00170-JAD-DJA
   Trustees of the National Roofing Industry
 4 Pension Fund, et al.,
                                                           Order Dismissing and Closing Case
 5                           Plaintiffs                   and Directing Entry of Final Judgment
         v.
 6

 7 Lamar Von Noorda, et al.,

 8                          Defendants

 9            On August 27, 2019, I granted in part and denied in part a motion to voluntarily dismiss

10 this case by the trustees of the National Roofing Industry Pension Fund and three other

11 employee-benefit funds (the Trusts) 1 with further directions. 2 I explained that, “[w]hen the

12 court allows voluntary dismissal but rejects the proposed conditions, Rule 41(a)(2) provides the

13 plaintiff with ‘a reasonable period of time within which either to refuse the conditional voluntary

14 dismissal by withdrawing the motion for dismissal or to accept the dismissal despite the

15 imposition of conditions.’” 3 I further explained that, “[t]o the extent that the Trusts have

16 conditioned their voluntary dismissal on the ground that each party must pay their own attorneys’

17 fees and costs, the Trusts have until September 6, 2019, to withdraw their request for voluntary

18 dismissal. If they do not withdraw their voluntary dismissal by this deadline, the court will direct

19

20   1
     The Trusts include the National Roofing Industry Pension Fund (Pension Fund), National
21 Roofers  Union Health and Welfare Fund (Welfare Fund), Roofers and Waterproofers Research
   and Education Joint Trust Fund, and Roofers Apprentice and Journeyman Training Trust Fund
22 Local 162 for Clark, Esmeralda, Lincoln & Southern Nye Counties.
   2
     ECF No. 84.
23 3
     Id. (quoting Beard v. Sheet Metal Workers Union, Local 150, 908 F.2d 474, 476 (9th Cir. 1990)
   (internal quotation marks omitted)).
 1 the Clerk of Court to enter a judgment of dismissal on terms consistent with this order and close

 2 this case.” 4

 3             That September 6, 2019, deadline passed without any action by the Trusts or any other

 4 party to this case. Accordingly, with good cause appearing and no reason to delay, IT IS

 5 HEREBY ORDERED that the Clerk of Court is directed to ENTER JUDGMENT OF

 6 DISMISSAL that states that final judgment is entered in favor of the plaintiffs and against

 7 defendants in the amount of $5,868.75 for the reasons stated in the court’s orders at ECF

 8 Nos. 72 and 84, and CLOSE THIS CASE.

 9             Dated: January 15, 2020

10                                                            _________________________________
                                                                        ____
                                                                           _ ____________
                                                                                  ____ ______ _ __
                                                              U.S. District  Judge
                                                                              udgge Jennifer
                                                                         ct JJu         iiffer A.
                                                                                    Jennif     A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22

23
     4
         Id. at 10–11 (emphasis deleted).

                                                      2
